Citation Nr: 0812208	
Decision Date: 04/11/08    Archive Date: 04/23/08

DOCKET NO.  04-18 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a low back disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran had active service from March 1966 to January 
1968.  He also served in the United States Naval Reserve from 
March 1964 to June 1965 and from July 1968 to July 1970.  He 
had active duty for training from April 1965 to May 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2003 rating decision of the 
Cleveland, Ohio, regional office (RO) of the Department of 
Veterans Affairs (VA) which confirmed and continued a 
previous denial of entitlement to service connection for a 
low back condition.

In a July 2006 decision, the Board remanded this issue for 
additional development. 



FINDINGS OF FACT

1.  A low back disability was not noted on the veteran's 
enlistment examinations for entry into service.

2.  There is clear and unmistakable evidence that the low 
back disability existed prior to service.

3.  There is not clear and unmistakable evidence that the low 
back disability was not aggravated in service.

4. The current low back disability is related to a low back 
disability identified in service. 



CONCLUSION OF LAW

The criteria for entitlement to service connection for a low 
back condition on the basis of aggravation are met.  38 
U.S.C.A. §§ 101(24), 1110, 1111, 1137, 1153, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304(b) (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2007).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating her claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance "if 
no reasonable possibility exists that such assistance would 
aid in substantiating the claim"); see also VAOPGCPREC 5-
2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and 
duty to assist provisions of the VCAA do not apply to claims 
that could not be substantiated through such notice and 
assistance).  In view of the Board's favorable decision in 
this appeal, further assistance is unnecessary to aid the 
appellant in substantiating his claims.

Applicable laws and regulations in service connection claims

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.   

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

Also, certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309. 

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated.  38 U.S.C.A. § 
1111; 38 C.F.R. § 3.304(b).

Only such conditions as are recorded in examination reports 
are to be considered as noted. 38 C.F.R. § 3.304(b).  A 
preexisting injury or disease is considered aggravated by 
military service where there is an increase in disability 
during service, absent a specific finding that the increase 
in disability is due to the natural progress of the disease. 
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  The presumption of 
aggravation may be rebutted only by clear and unmistakable 
evidence.  38 C.F.R. § 3.306(b). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background

In July 1964 the veteran underwent an examination for 
entrance into the Naval Reserves.  No back disability was 
noted.

In August 1965, Dr. John Brink stated that the veteran 
'reported a history of back disabilities since 1959 or 1960.  
This was "insidious" and without any trauma that could be 
recalled.  The veteran reported that in the spring of 1965 
while on reserve duty he reinjured his back during push-ups.  
He stated that he did not report to sick call for treatment 
or evaluation at the time but had constant back pain since.  
The diagnosis was a chronic low back strain.  X-rays 
reportedly showed disc space narrowing, sacralization of L5, 
and spina bifida.

The March 1966 entrance examination for active duty referred 
to a March 1966 consultation where the veteran presented with 
complaints of low back pain.  The consultation yielded 
findings that the back was essentially normal.  The 
consultation found the veteran to be fit for active duty.  X-
rays were unremarkable.  The report of examination for 
entrance into active service shows that the spine was found 
to be normal and no back disability was reported.

In November 1966 the veteran again presented with complaints 
of a back ache.

In December 1967 the veteran had a  pilonidal cyst removed.

The veteran's January 1968 separation examination for his 
release to inactive duty was negative regarding any 
complaints or diagnoses of a back condition. 

In January 1986, the veteran presented to Dr. Stephen Asher 
for complaints of a tremor.  The veteran stated that this 
began after a recent motor vehicle accident where he was 
struck from behind.

A February 1986 CT scan of the lumbar spine revealed mild 
osteoarthritis and degeneration of the L5-S1 disc.

In November 2001 the veteran underwent thoracic spine series 
X-rays at the Walla Walla, Washington VA Medical Center 
(VAMC).  The diagnosis was minimal scoliosis and degenerative 
change.

In a March 2003 statement, T. Douglas Flaiz, M.D. opined that 
it "certainly seems likely that [the veteran's] service 
activities contributed to his current arthritic lower back." 

In March 2007 the veteran underwent a VA examination.  The 
examiner found that the veteran was born with congenital 
scoliosis.  He did not have any problem until military 
service when he started having low back pain.  The diagnosis 
was degenerative arthritis of the lumbosacral spine.  The 
examiner stated that the veteran's service aggravated his 
scoliosis and made it to become symptomatic.  He concluded 
that the veteran's back disability had its onset during 
military service and was aggravated during active duty and 
training.  He had a congenital defect.

In October 2007, the veteran underwent a VA examination to 
clarify whether his back condition was a result of an injury 
sustained in military service.  The veteran reported that he 
was born with congenital scoliosis which did not give him any 
trouble until his military service where he did a lot of 
push-ups and lifting.  His problems began around 1965 or 
1966.  The diagnosis was degenerative arthritis of the lumbar 
spine.  The examiner concluded that the veteran's back 
disability had the onset during military service and was 
aggravated during active duty and training.  Therefore his 
back condition was as likely as not related to the injury he 
sustained during military service.

Analysis

The veteran had normal back evaluations at his July 1964 and 
March 1966 enlistment examinations at entry into service.  

The presumption of soundness would not apply to the veteran's 
period of active duty for training.  See Paulson v. Brown, 7 
Vet App 466 (1995) (holding presumption of soundness did not 
apply to period of active duty for training, because the 
appellant had not previously established status as a veteran 
by showing a disease or injury during that service); Mercado-
Martinez v. West, 11 Vet App 415, 419 (1998) (although 
appellant had established veteran status through an earlier 
period of active duty, he had not established such status for 
a period of active duty for training).  

To establish status as a veteran based on the period of 
active duty for training, the veteran would need to have 
previously established service connection for a disease or 
injury incurred during that period of service.  38 U.S.C.A. 
§ 101(24); Paulson.  The veteran has not done so.

The veteran reported a history of back symptoms dating prior 
to his period of active duty for training, and a physician 
has opined that the veteran had a pre-existing scoliosis.  
Although, the veteran has more recently reported no pre-
service symptoms, the weight of the evidence is to the effect 
that there was pre-existing disability from scoliosis.  That 
does not, however, end the Board's inquiry.  While there was 
pre-existing scoliosis, service connection would be possible 
for superimposed disabilities incurred in active duty for 
training or on active duty.  Such service connection would be 
warranted either on the basis of aggravation or on the basis 
that the superimposed disability was incurred in service.  
See 38 C.F.R. §§ 3.303, 3.304, 3.306 (2007).

The veteran reported soon after his period of active duty for 
training that he had incurred a superimposed injury from 
performing a push up, and the August 1965 consultation 
reports back disability in addition to the pre-existing 
scoliosis.  There is no evidence that the veteran received 
treatment for a back disability prior to his period of active 
duty for training.  The VA examinations also show 
superimposed back disability, namely degenerative arthritis.

The VA examinations in March 2007 and October 2007 provide 
the only opinions as to the relationship between the 
veteran's current low back disability and service.  Those 
opinions support a link between the current disability and 
service.  Accordingly, service connection for a low back 
disability, currently diagnosed as degenerative arthritis, is 
granted. 


ORDER

Entitlement to service connection for a lower back disability 
is granted. 



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


